Opinion by
Judge Crumlish, Jr.,
Appellant, Charles Lessie, Jr., alleges that the charges which resulted in his dismissal from the City *579of Reading Police Force were not supported by substantial evidence. After careful review of the record, we are satisfied that there is more than substantial evidence to sustain the charges against Charles Lessie and affirm on the able opinion by former President Judge Warren K. Hess, entered February 24, 1978, at No. 198 October Term, 1977, Civil Action — Law, Court of Common Pleas of Berks County.
Affirmed.
Order
And Now, this 27th day of June, 1979, the opinion and order of the Court of Common Pleas of Berks County entered February 24, 1978, at No. 198 October Term, 1977, is affirmed.